Citation Nr: 0005464	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 098A	)	DATE
	)
	)


THE ISSUE

Whether the December 10, 1997, decision of the Board of 
Veterans' Appeals (Board), which found that new and material 
evidence to reopen a claim of service connection for post-
traumatic stress disorder (PTSD) had not been submitted, 
should be revised due to clear and unmistakable error (CUE).  


REPRESENTATION

Moving Party Represented by:  Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1969 to August 1971. 

2.  Neither the veteran nor his representative has indicated 
in writing an intent to request revision of a specific Board 
decision based on CUE.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

The Board did not reopen the veteran's claim for service 
connection for post-traumatic stress disorder in its 
December 10, 1997 decision, based on a finding that no new 
and material evidence had been submitted.  The veteran filed 
a motion for reconsideration of the December 1997 decision 
in July 1998.  He was notified of the denial of his motion 
for reconsideration in an October 1998 letter.  Also, by 
this letter, he was advised that Public Law No. 105-111, 
enacted in November 21, 1997, created new entitlement to 
revise Board decisions on grounds of CUE.  In addition, he 
was informed that his motion for reconsideration would be 
construed as a motion for review of the prior Board decision 
on the basis of CUE; however, a decision on those grounds 
was to be deferred pending promulgation of regulations 
implementing Public Law No. 105-111.  

In March 1999, the veteran was advised by letter that on 
January 13, 1999, VA published finals rules with respect to 
CUE of Board decision, that the veteran's former motion for 
reconsideration would not be considered as a motion for 
revision based on CUE unless the veteran or his 
representative so indicated in writing within 60 days.  The 
veteran responded in May 1999, requested an extension of 60-
days in order to properly respond to the March 1999 letter.  
The extension was granted in June 1999.  In August 1999, the 
veteran filed a document titled "Motion for 
Reconsideration".  This document failed to indicate a 
desire to revise the previous Board decision on the basis of 
CUE; in addition, it does not identify the Board decision to 
which it relates.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



